Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 1 of 22



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 05-80011-CR-LENARD

  UNITED STATES OF AMERICA,

  v.

  RONALD RAZZ,

        Defendant.
  ___________________________________/

     ORDER GRANTING MOTION FOR APPOINTMENT AS COUNSEL AND
   DENYING MOTION TO REDUCE SENTENCE UNDER THE FIRST STEP ACT
                            (D.E. 158)

         THIS CAUSE is before the Court on Defendant Ronald Razz’s Motion to Reduce

  Sentence under the First Step Act and Motion for Appointment as Counsel, (“Motion,”

  D.E. 158), filed through counsel on April 18, 2019. The Government filed a Response on

  May 3, 2019. (“Response,” D.E. 161.) At the Court’s request, the United States Probation

  Office also filed a Response with the Court which has been provided to both Parties but

  has not been filed on the docket. (“Prob. Resp.”) On May 9, 2019, Defendant filed a single

  Reply the Government and the Probation Office’s Responses. (“Reply,” D.E. 164). Upon

  review of the Motion, Responses, Reply, and the record, the Court finds as follows.

  I.     Background

         Defendant was charged by Second Superseding Indictment with maintaining a place

  for the manufacture, distribution, and use of crack cocaine, in violation of 21 U.S.C. § 856

  and 18 U.S.C. § 2 (Count One); possessing with intent to distribute at least 50 grams of

  crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 18 U.S.C. § 2
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 2 of 22



  (Count Two); and possessing with intent to distribute at least five grams of crack cocaine,

  in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 18 U.S.C. § 2 (Count Three).

  (D.E. 51.) This case was originally assigned to United States District Judge Kenneth L.

  Ryskamp.

         On January 30, 2006, the Government filed and served upon Defendant an

  Information pursuant to 21 U.S.C. § 8511 stating that it intended to seek an enhanced

  statutory penalty under Section 841 based upon six prior state court convictions for felony

  drug offenses.2 (D.E. 101.) Defendant later filed a response to the Information challenging

  the Section 851 enhancement. (D.E. 115.)

         On February 1, 2006, a jury found Defendant guilty of Counts One, Two, and Three.

  (See Jury Verdict, D.E. 110; Trial Tr., Feb. 1, 2006 at 601:10-21.)3 The jury further found



         1
                 Section 851 provides, in relevant part: “No person who stands convicted of an
  offense under this part shall be sentenced to increased punishment by reason of one or more prior
  convictions, unless before trial, or before entry of a plea of guilty, the United States attorney files
  an information with the court (and serves a copy of such information on the person or counsel for
  the person) stating in writing the previous convictions to be relied upon. . . .” 21 U.S.C. §
  851(a)(1).
         2
                  The six prior convictions listed in the Information are as follows: (1) sale of
  cocaine, Case No. 00-5099CF A02, in the Circuit Court of the Fifteenth Judicial Circuit of Florida
  in and for Palm Beach County; (2) sale of cocaine, Case No. 92-5713CF A02, in the Circuit Court
  of the Fifteenth Judicial Circuit of Florida in and for Palm Beach County; (3) possession of
  marijuana with intent to sell, and possession of cocaine with intent to sell, Case No. 92-5241CF
  A02, in the Circuit Court of the Fifteenth Judicial Circuit of Florida in and for Palm Beach County;
  (4) sale of cocaine, Case No. 91-2067CF A02, in the Circuit Court of the Fifteenth Judicial Circuit
  of Florida in and for Palm Beach County; (5) possession of cocaine with intent to sell, Case No.
  91-43775CF A02, in the Circuit Court of the Fifteenth Judicial Circuit of Florida in and for Palm
  Beach County; and (6) sale of cocaine, Case No. 90-15025CF A02, in the Circuit Court of the
  Fifteenth Judicial Circuit of Florida in and for Palm Beach County. (D.E. 101 at 1-2.)
         3
               Only the first page of the Verdict form, which contains the jury’s verdict on Counts
  One and Two, is filed on the docket. (See D.E. 110.) However, it is clear from the trial transcript
                                                    2
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 3 of 22



  that the offense charged in Count Two involved at least 50 grams of crack cocaine, and

  that the offense charged in Count Three involved at least 5 grams of crack cocaine. (See

  Jury Verdict at 1; Trial Tr., Feb. 1, 2006 at 601:10-21.)

         Prior to sentencing, the United States Probation Office prepared a revised

  Presentence Investigation Report (“PSR”) finding that Defendant’s offenses involved

  142.2 grams of crack cocaine. (PSR ¶¶ 15, 23.) Relevant here, the PSR found that the

  offense charged in Count Two involved 100.2 grams of crack cocaine, (id. ¶¶ 10-11), and

  the offense charged in Count Three involved 10 grams of crack cocaine, (id. ¶ 9). Based

  on the 142.2 grams of crack cocaine, Defendant’s base offense level was 32 pursuant to

  the drug quantity tables in United States Sentencing Guideline (“U.S.S.G.”) 2D1.1(a)(3)

  (2005), which provides that an offense involving at least 50 grams but less than 150 grams

  of cocaine base has an offense level of 32. (Id. ¶ 23.)

         The PSR further found that because Defendant was over eighteen years old and had

  at least two prior convictions for controlled substance offenses,4 he qualified as a Career

  Offender under U.S.S.G. § 4B1.1. (Id. ¶ 29.) As to Counts Two and Three, because the

  statutory maximum penalty under 21 U.S.C. § 841(b)(1)(A) & (B) with the Section 851

  enhancement was life imprisonment, pursuant to Section 4B1.1(b)(1) Defendant’s offense

  level was 37. (Id. ¶¶ 29, 98.) Because his career offender offense level under Section




  that the jury found Defendant guilty of all three counts charged in the Second Superseding
  Indictment. (See Trial Tr., Feb. 1, 2006 at 601:10-21.)
         4
               The PSR specifically cited the convictions in Case Nos. 90-15025CF A02, 91-
  2067CF A02, 92-5241CF A02, and 00-5099CF A02. (PSR ¶ 29.)
                                                3
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 4 of 22



  4B1.1 was greater than his drug quantity offense level under Section 2D1.1, the career

  offender offense level applied. (Id. ¶ 29 (citing U.S.S.G. § 4B1.1)5.) The PSR further

  found that because Defendant had 18 criminal history points, he had a criminal history

  category of VI. (Id. ¶ 64.) Based on a total offense level of 37 and a criminal history

  category of VI, Defendant’s guideline imprisonment range was 360 months to life. (Id. ¶

  99.)

         However, as to Count Two, Defendant was subject to a statutory mandatory

  minimum life sentence based upon the Section 851 enhancement. (See id.) Specifically,

  as to Count Two, Defendant was sentenced under 21 U.S.C. § 841(b)(1)(A), which

  provides, in pertinent part: “If any person commits a violation of this subparagraph . . .

  after two or more prior convictions for a felony drug offense have become final, such

  person shall be sentenced to a mandatory term of life imprisonment without release and

  fined in accordance with the preceding sentence.” Pursuant to U.S.S.G. § 5G1.1(c)(2), the

  Court may impose a sentence “at any point within the applicable guideline range, provided

  that the sentence . . . is not less than any statutorily required minimum sentence.” Because

  Count Two carried a statutorily-required minimum sentence of life, Defendant’s guideline

  imprisonment range was life. (PSR ¶ 99.)

         On April 14, 2006, Judge Ryskamp adopted the revised PSR and imposed a sentence

  of life imprisonment, consisting of concurrent terms of 240 months as to Count One, life



         5
                 “[I]f the offense level for a career offender from the table in this subsection is
  greater than the offense level otherwise applicable, the offense level from the table in this
  subsection shall apply.” U.S.S.G. § 4B1.1(b) (2005).
                                                 4
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 5 of 22



  imprisonment as to Count Two, and 360 months as to Count Three. (See Sentencing Hr’g

  Tr. at 8:1, 10:9-23; Judgment, D.E. 119 at 2.) Judge Ryskamp also imposed a total term of

  ten years’ supervised release, consisting of concurrent terms of three years as to Count

  One, ten years as to Count Two, and eight years as to Count Three. (Judgment at 3.)

         Defendant appealed his convictions asserting arguments not relevant here.6 On

  September 28, 2008, the Eleventh Circuit issued its Mandate affirming the Defendant’s

  convictions and sentence. (Mandate, D.E. 138.)

         Defendant moved to vacate, set aside, or correct his sentence under 28 U.S.C. §

  2255 based upon the ineffective assistance of counsel. (D.E. 142.) On May 18, 2009,

  Judge Ryskamp denied the 2255 Motion. (D.E. 144.)

         On July 22, 2011, Defendant filed a Motion for Modification of Sentence under 18

  U.S.C. § 3582(c)(2). (D.E. 145.) Therein, he sought a reduction of sentence pursuant to

  Amendments 748 and 750 to the Sentencing Guidelines, which lowered the base offense

  levels for particular crack cocaine quantities listed in U.S.S.G. § 2D1.1(c), pursuant to the

  Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. See U.S.S.G. App. C,

  Amends. 748, 750. On December 1, 2011, Judge Ryskamp denied the motion. (D.E. 151.)

         Defendant filed an application for executive clemency, which President Barack

  Obama granted on October 6, 2016. (D.E. 152.) The Clemency Order commuted

  Defendant’s sentence to a total of 360 months’ imprisonment, leaving intact the terms of


         6
                 On appeal, Defendant argued that the Court erred by (1) denying his motion to
  suppress, (2) denying his motions for disclosure of the identity of a confidential informant (“CI”),
  and (3) admitting testimony regarding the CI’s controlled buys at trial. (See Mandate, D.E. 138 at
  2.)
                                                   5
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 6 of 22



  supervised release and all other conditions imposed by Judge Ryskamp. (Id. at 3; see also

  Am. Judgment, D.E. 153.)

         On November 18, 2016, Defendant filed a pro se Motion for Modification of

  Sentence Pursuant to 18 U.S.C. § 3582(c)(2), seeking a sentence reduction pursuant to

  Guideline Amendment 782, which reduced by two levels the base offense levels found in

  the Drug Quantity Table in U.S.S.G. § 2D1.1 for most drug offenses. (D.E. 154.) On May

  1, 2019, the Court denied that Motion. (D.E. 160.)

         On April 18, 2019, Defendant filed the instant Motion to Reduce Sentence under

  the First Step Act and Motion for Appointment as Counsel. (D.E. 158.) He seeks a reduced

  sentence pursuant to Section 404 of the First Step Act of 2018, and the appointment of the

  Federal Public Defender.7

  II.    Applicable Law

         Under Section 404(b) of the First Step Act of 2018, the Court may “impose a

  reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect

  at the time the covered offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194.

  Under Section 404(a), a “‘covered offense’ means a violation of a Federal criminal statute,

  the statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing

  Act of 2010 . . . that was committed before August 3, 2010.” Id.8


         7
                 The Motion for Appointment of Counsel is GRANTED.
         8
                  Under Section 404(c), “[n]o court shall entertain a motion made under this section
  to reduce a sentence if the sentence was previously imposed or previously reduced in accordance
  with the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law
  111–220; 124 Stat. 2372) or if a previous motion made under this section to reduce the sentence
  was, after the date of enactment of this Act, denied after a complete review of the motion on the
                                                  6
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 7 of 22



         Section 2 of the Fair Sentencing Act modified the statutory penalties under 21

  U.S.C. §§ 841(b)(1)(A) & (B).9 See Pub. L. No. 111-220. Specifically, prior to the Fair

  Sentencing Act—and at the time of Defendant’s sentencing—Section 841(b)(1)(A)

  provided, in relevant part, that any person who violates Section 841(a) in a case involving

  50 grams or more of cocaine base:

         shall be sentenced to a term of imprisonment which may not be less than 10
         years or more than life. . . . If any person commits a violation of this
         subparagraph or of section 849, 859, 860, or 861 of this title after two or
         more prior convictions for a felony drug offense have become final, such
         person shall be sentenced to a mandatory term of life imprisonment without
         release . . . . [A]ny sentence under this subparagraph shall . . . if there was
         such a prior conviction, impose a term of supervised release of at least 10
         years in addition to such term of imprisonment.

  21 U.S.C. § 841(b)(1)(A)(iii) (2005). The Fair Sentencing Act increased the threshold

  amount of cocaine base to trigger the 10-year mandatory minimum sentence in Section

  841(b)(1)(A)(iii) from 50 grams to 280 grams. See United States v. Gomes, 621 F.3d 1343,

  1346 (11th Cir. 2010), abrogated on other grounds by Dorsey v. United States, 567 U.S.

  260, 280-81 (2012).

         Similarly, prior to the Fair Sentencing Act—and at the time of Defendant’s

  sentencing—Section 841(b)(1)(B) provided, in relevant part, that any person who violates

  Section 841(a) in a case involving 5 grams or more of cocaine base:



  merits.” Pub. L. No. 115-391; 132 Stat. 5194. The Court has not previously imposed or reduced
  Defendant’s sentence pursuant to the amendments contained in Sections 2 and 3 of the Fair
  Sentencing Act, and Defendant has not previously made a motion to reduce his sentence under the
  First Step Act.
         9
                 Section 3 of the Fair Sentencing Act eliminated the mandatory minimum sentence
  for simple possession of crack cocaine under 21 U.S.C. § 844(a). See Pub. L. No. 111-220.
                                                7
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 8 of 22



        shall be sentenced to a term of imprisonment which may not be less than 5
        years and not more than 40 years. . . . If any person commits such a violation
        after a prior conviction for a felony drug offense has become final, such
        person shall be sentenced to a term of imprisonment which may not be less
        than 10 years and not more than life imprisonment. . . . [A]ny sentence
        imposed under this subparagraph shall . . . if there was such a prior
        conviction, include a term of supervised release of at least 8 years in addition
        to such term of imprisonment.

  21 U.S.C. § 841(b)(1)(B)(iii) (2005). The Fair Sentencing Act increased the threshold

  amount of cocaine base to trigger the 5-year mandatory minimum sentence in Section

  841(b)(1)(B)(iii) from 5 grams to 28 grams.            See Gomes, 621 F.3d at 1346.

  Notwithstanding the changes to the mandatory minimums, with a prior conviction for a

  felony drug offense that has become final, the statutory maximum for both Sections

  841(b)(1)(A) and (B) remained at life imprisonment.

        Finally, prior to the Fair Sentencing Act—and at the time of Defendant’s

  sentencing—Section 841(b)(1)(C) provided, in relevant part, that in a case involving a

  Schedule II controlled substance,

        such person shall be sentenced to a term of imprisonment of not more than
        20 years . . . If any person commits such a violation after a prior conviction
        for a felony drug offense has become final, such person shall be sentenced to
        a term of imprisonment of not more than 30 years . . . and shall, if there was
        such a prior conviction, impose a term of supervised release of at least 6 years
        in addition to such term of imprisonment.

  21 U.S.C. § 841(b)(1)(C) (2005). “Crack cocaine is a schedule II drug, see 21 U.S.C. §

  812(c), and is therefore punishable under section 841(b)(1)(C)[.]” United States v. Rogers,

  228 F.3d 1318, 1328 n.17 (11th Cir. 2000), abrogated on other grounds by United States

  v. Sanchez, 269 F.3d 1250 (11th Cir. 2001).



                                                8
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 9 of 22



  III.   Arguments

         Defendant argues that he is eligible for a sentence reduction under the Section 404

  of the First Step Act notwithstanding his sentence commutation. (Mot. at 4-5.) He argues

  that as to Count 2, his statutory imprisonment range has been reduced from a mandatory

  term of life to a term of 10 years to life, with eight years of supervised release. (Id. at 6.)

  He argues that as to Count 3, his statutory imprisonment range has been reduced to 5 to 40

  years (although he does not explain how he came to that statutory range), with six years of

  supervised release. (Id. at 6-7.) He further argues that as to Count 2, his guideline

  imprisonment range has been reduced from mandatory life to 360 months to life; as to

  Count 3, he argues that his guideline imprisonment range is now 262 to 327 months. (Id.

  at 7.) Finally, he argues that he has been a “model inmate,” and considering the relevant

  factors under 18 U.S.C. § 3553(a), the Court should reduce his commuted sentence to less

  than 360 months. (Id. at 7-8.) He argues that he “has used his many years of incarceration

  to better himself by completing numerous courses[,]” including earning his GED;

  becoming proficient in English as a second language; obtaining his CDL license; taking

  computer classes, culinary arts classes, creative writing classes, and legal research classes;

  and is currently enrolled in a typing class and a Spanish class. (Id. at 7.) Additionally,

  according to his Individualized Re-entry Plan, Defendant is working as a unit orderly with

  “good work evaluations, remains incident free, and maintains good cell sanitation.” (Id.)

  Upon his release from prison, Defendant plans to work as a fitness instructor and to start a

  lawn service business. (Id. at 8.) Defendant concedes that he has been disciplined three

  times while incarcerated for drinking alcohol. (Id.)

                                                9
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 10 of 22



           The Government argues that Defendant is ineligible for sentence reduction under

   Section 404 of the First Step Act because he is no longer serving a sentence for an offense

   for which the statutory penalties were modified by the Fair Sentencing Act; rather, he is

   serving a commuted, “total sentence of imprisonment” of 360 months. (Resp. at 6 (quoting

   Executive Grant of Clemency at 3).) It argues that the First Step Act permits a court to

   reduce only a judicially-imposed sentence based upon the applicable statutory penalties,

   not a presidentially-imposed “total sentence” that commuted a statutorily mandated

   sentence. (Id. at 7.) It further argues that even if the Court had discretion to reduce

   Movant’s commuted sentences in Counts Two and Three under the First Step Act, the Act

   does not give the Court authority to reduce the sentence for Count One because it was not

   based upon an offense for which the statutory penalties were modified by the Fair

   Sentencing Act; and because Defendant’s commuted sentence of 360 months applies

   equally to Count One, the Court has no authority to modify the 360-month “total sentence”

   imposed as to that Count. (Id. at 7-8.)

           Alternatively, the Government argues that Defendant is ineligible for a sentence

   reduction because nothing in the First Step Act alters his status as a Career Offender and,

   therefore, Defendant would still have faced a statutory maximum sentence of life

   imprisonment under Count Two if the Fair Sentencing Act had been in effect when he was

   sentenced. (Id. at 9.) As such, his base offense level still would have been 37 under

   U.S.S.G. § 4B1.1(b)(A), and his Criminal History Category would have remained at VI.

   (Id.)   Consequently, he would still be facing a maximum statutory penalty of life

   imprisonment as to Count Two, (id. (citing U.S.S.G. § 4B1.1 cmt. 2)), and his guideline

                                               10
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 11 of 22



   sentencing range would still be 360 months to life, (id. at 9-10). Finally, the Government

   argues that even if Defendant would otherwise be eligible for a sentence reduction, the

   Court should exercise its discretion to deny one because, inter alia, Defendant has not been

   a “model inmate.” (Id. at 10-11.) The Government attached to its Response a copy of

   Defendant’s prison disciplinary record, which reveals three violations for possessing

   alcohol, drugs, or intoxicants. (D.E. 161-1.)

          The Probation Office submits that Defendant is not eligible for relief because “his

   revised offense level computations provide for an advisory guideline range equal to and

   potentially greater than his commuted sentence. The First Step Act of 2018 does not further

   reduce the guideline imprisonment range.” (Prob. Resp. at 3.) It asserts that the retroactive

   statutory term of imprisonment is 10 years to life as to Count Two, and 0 to 30 years as to

   Count Three. (Id. at 2.) However, because Defendant is a Career Offender, he still has an

   offense level of 37 and a criminal history category of VI, which equates to a guideline

   imprisonment range of 360 months to life. (Id. at 3.) Because Defendant is serving a

   commuted sentence at the bottom of the new advisory guideline range, the Probation Office

   submits that Defendant is not eligible for relief. (Id.) The Probation Office also notes that

   Defendant has been sanctioned three times while incarcerated for possessing intoxicants

   and/or using drugs/alcohol. (Id. at 4.)

   IV.    Discussion

          “No one, not criminal defendants, not the judicial system, not society as a whole is

   benefited by a judgment providing a man shall tentatively go to jail today, but tomorrow

   and every day thereafter his continued incarceration shall be subject to fresh litigation on

                                                11
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 12 of 22



   issues already resolved.” Mackey v. United States, 401 U.S. 667, 691, 91 S. Ct. 1171, 1179

   (1971) (Harlan, J., concurring in judgments in part and dissenting in part). “‘[A] judgment

   of conviction that includes [a sentence of imprisonment] constitutes a final judgment” and

   may not be modified by a district court except in limited circumstances.” Dillon v. United

   States, 560 U.S. 817, 824 (2010) (quoting 18 U.S.C. § 3582(b)10); see also United States v.

   Armstrong, 347 F.3d 905, 909 (11th Cir. 2003) (“Congress has allowed for limited

   exceptions to the rule of finality . . . .”). Specifically, a federal “court may not modify a

   term of imprisonment once it has been imposed except” in the three circumstances defined

   by Congress in 18 U.S.C. § 3582(c).11 See United States v. Maiello, 805 F.3d 992, 999

   (11th Cir. 2015) (“[A] court may only modify a sentence (once it is final) when limited

   exceptions apply. 18 U.S.C. § 3582(c). That is, courts only have the authority to reduce a

   sentence which is part of a final judgment because Congress placed that authority in the


          10
                  Section 3582(b) provides: “Notwithstanding the fact that a sentence to
   imprisonment can subsequently be--(1) modified pursuant to the provisions of subsection (c); (2)
   corrected pursuant to the provisions of rule 35 of the Federal Rules of Criminal Procedure and
   section 3742; or (3) appealed and modified, if outside the guideline range, pursuant to the
   provisions of section 3742; a judgment of conviction that includes such a sentence constitutes a
   final judgment for all other purposes.”
          11
                  The three circumstances in which a court may modify a sentence of imprisonment
   are:

          (1) where the Bureau of Prisons has filed a motion and either extraordinary and
          compelling reasons warrant a reduction or the defendant is at least 70 years old and
          meets certain other requirements, see 18 U.S.C. § 3582(c)(1)(A); (2) where another
          statute or Federal Rule of Criminal Procedure 35 expressly permits a sentence
          modification, see id. § 3582(c)(1)(B); or (3) where a defendant has been sentenced
          to a term of imprisonment based on a sentencing range that was subsequently
          lowered by the Commission and certain other requirements are met, see id. §
          3582(c)(2).”

   United States v. Phillips, 597 F.3d 1190, 1195 (11th Cir. 2010).
                                                  12
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 13 of 22



   hands of the judiciary in the first place.”); United States v. Phillips, 597 F.3d 1190, 1194-

   95 (11th Cir. 2010) (“The authority of a district court to modify an imprisonment sentence

   is narrowly limited by statute.”).

          Relevant here, Section 3582(c)(1)(B) authorizes a court to “modify an imposed term

   of imprisonment to the extent otherwise expressly permitted by statute . . . .” (Emphasis

   added.) In this regard, Section 404(b) of the First Step Act of 2018 expressly permits the

   Court to “impose a reduced sentence as if sections 2 or 3 of the Fair Sentencing Act of

   2010 . . . were in effect at the time the covered offense was committed.” Pub. L. No. 115-

   391, 132 Stat. 5194.

          The Parties agree that Section 2 of the Fair Sentencing Act reduced the statutory

   imprisonment range for Counts Two and Three, but not Count One. (See Mot. at 6-7; Resp.

   at 8.) The Court also agrees and finds that Defendant’s convictions for Counts Two and

   Three are “covered offenses” for purposes of the First Step Act because: (1) the offenses

   were committed in January and February 2005, (see Second Superseding Indictment, D.E.

   51 at 2), which is prior to August 3, 2010; and (2) the statutory penalty for the convictions

   for Count Two and Three are contained in 21 U.S.C. § 841(b)(1)(A) & (B), respectively,

   which were modified by Section 2 of the Fair Sentencing Act of 2010. Pub. L. No. 111-

   220, 124 Stat. 2372.

          However, the Government argues that Defendant is ineligible for a sentence

   reduction under Section 404 of the First Step Act because he is no longer serving a sentence

   for Counts Two and Three (or, for that matter, Count One); according to the Government,

   Defendant is serving a new “total sentence” imposed by the President. (See Resp. at 6.)

                                                13
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 14 of 22



   In support of its argument, the Government cites a concurring opinion from United States

   v. Surrat, 855 F.3d 218 (4th Cir. 2017) (en banc), where the Fourth Circuit dismissed as

   moot a habeas challenge to a mandatory life sentence for a crack offense following a

   presidential commutation. In a concurring opinion (joined by no other member of the en

   banc panel), Judge Wilkinson stated that the movant was “no longer serving a judicially

   imposed sentence, but a presidentially commuted one.” 855 F.3d at 219 (Wilkinson, J.,

   concurring).   The Government seeks to use this statement as a basis for denying

   Defendant’s Motion to reduce his sentence under the First Step Act. (Resp. at 6.)

          It appears that every court to have addressed the Government’s argument has

   rejected it. See United States v. Dodd, __ F. Supp. 3d __, 2019 WL 1529516, at *2-3 (S.D.

   Iowa Apr. 9, 2019); United States v. Pugh, Case No. 5:95 CR 145, 2019 WL 1331684, at

   *2 (N.D. Ohio Mar. 25, 2019); United States v. Walker, Case No. 1:94-CR-5, 2019 WL

   1226856, at *2 (N.D. Ohio Mar. 15, 2019); United States v. Stilling, Case No. 8:08-cr-

   00230-SCB, D.E. 112 at 3 (M.D. Fla. Mar. 15, 2019). For the following reasons, the Court

   agrees with these cases and rejects the Government’s argument.

          The quote from Judge Wilkinson’s concurring opinion in Surrat contains no citation

   to authority supporting the proposition that a presidentially-commuted sentence constitutes

   a new, “presidentially-imposed” sentence. As the Pugh court observed, the President is

   not constitutionally authorized to impose a judicial sentence—such would violate the

   separation of powers doctrine. 2019 WL 1331684, at *2 (“[T]he Constitution vests

   legislative powers in Congress, judicial powers in the courts, and the execution of laws in

   the president. While the president has the power to ‘grant Reprieves and Pardons for

                                               14
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 15 of 22



   Offenses against the United States,’ this is not the power to ‘impose a sentence’ or vacate

   a court’s judgment.”) (citing Nixon v. United States, 506 U.S. 224, 232 (1993) (“But the

   granting of a pardon is in no sense an overturning of a judgment of conviction by some

   other tribunal; it is ‘[a]n executive action that mitigates or sets aside punishment for a

   crime.’”) (quoting Black’s Law Dictionary 113 (6th ed. 1990))); see also United States v.

   Wilson, 32 U.S. 150, 160 (1833) (“A pardon is an act of grace, proceeding from the power

   intrusted with the execution of the laws . . . .”).

          Likewise, the former Fifth Circuit—whose holdings are binding on this Court12—

   found that “[c]ommutation is the executive act reducing the terms of a sentence already

   imposed, substituting lesser for greater punishment.” Hagelberger v. United States, 445

   F.2d 279, 280 (5th Cir. 1971) (citing Rawls v. United States, 331 F.2d 21, 27 (8th Cir.

   1964); Lupo v. Zerbst, 92 F.2d 362, 364 (5th Cir. 1937)); see also United States v.

   Buenrostro, 895 F.3d 1160, 1164-65 (9th Cir. 2018) (“Like a full pardon, a presidential

   commutation does not overturn the sentence imposed by the sentencing court. It simply

   ‘mitigates or sets aside punishment.’”) (quoting Nixon, 506 U.S. at 232). When the

   President commutes a sentence, “the judgment remains, but in modified form—a

   modification imposed upon it by the executive power—and can partake in no sense of a

   sentence imposed by the President.” Duehay v. Thompson, 223 F. 305, 307 (9th Cir. 1915).




          12
                  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), the Eleventh
   Circuit adopted as binding precedent all decisions handed down by the former Fifth Circuit before
   October 1, 1981.
                                                  15
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 16 of 22



          Here, the language of the Executive Grant of Clemency supports the interpretation

   that the commutation simply reduced the term of imprisonment rather than imposed an

   entirely new sentence, as it left “intact and in effect . . . the term of supervised release

   imposed by the court with all its conditions and all other components of” the sentence.

   (D.E. 152 at 3.) “In other words, the commutation ‘shortened an existing sentence,’ it ‘did

   not impose a new sentence’ that would place it outside the reach of the First Step Act.”

   Dodd, 2019 WL 1529516, at *2 (quoting Stilling, Case No. No. 8:08-cr-230-SCB, D.E.

   112 at 3).

          Because the commutation did not impose a new sentence, but simply reduced an

   existing one, the Court rejects the Government’s argument that Defendant is no longer

   serving a sentence for an offense for which the statutory penalties were modified by the

   Fair Sentencing Act. Dodd, __ F. Supp. 3d __, 2019 WL 1529516, at *2-3; Pugh, 2019

   WL 1331684, at *2; Walker, 2019 WL 1226856, at *2; Stilling, Case No. 8:08-cr-00230-

   SCB, D.E. 112 at 3. For the same reasons, the Court rejects the Government’s alternative

   argument that because Defendant’s commuted sentence of 360 months applies equally to

   Count One, the Court has no authority to modify the 360-month “total sentence” imposed

   as to that Count. Judge Ryskamp sentenced Defendant to 240 months’ imprisonment as to

   Count One. (Judgment at 2.) President Obama did not “impose” a new, 360-month

   sentence as to Count One—he had no authority to do so. As Defendant observes in his

   Reply, “[s]uch argument – that a commutation of a life sentence on one count may

   somehow also serve to increase a sentence on another count to 10 years above the statutory

   maximum – is not only contrary to law, it violates the separations of powers, and is simply

                                               16
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 17 of 22



   not persuasive.” (Reply at 7.) Rather, President Obama merely reduced the life sentence

   imposed as to Count Two so that Defendant’s total sentence of imprisonment is 360

   months.

          Although the Court rejects the Government’s “presidentially-imposed” sentence

   argument, the Court must still determine whether Defendant is entitled to a sentence

   reduction under Section 404(b) of the First Step Act. The plain language of Section

   3582(c)(1)(B) limits the Court’s authority to “modify[ing] an imposed term of

   imprisonment to the extent otherwise expressly permitted by statute . . . .” In turn, pursuant

   to Section 404(b) of the First Step Act of 2018, the Court “may impose a reduced sentence

   as if sections 2 or 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

   covered offense was committed.” Pub. L. No. 115-391, 132 Stat. 5194. As stated

   previously, Section 2 of the Fair Sentencing Act expressly increased the amount of crack

   cocaine necessary to invoke the mandatory minimum sentences and the statutory maximum

   sentences under Section 841(b); Section 3 eliminated the mandatory minimum sentence

   for simple possession of crack cocaine. Although the Eleventh Circuit has not specifically

   addressed the scope of a Section 3582(c)(1)(B) proceeding, it has explained in the

   analogous context of a Section 3582(c)(2) proceeding that “all original sentencing

   determinations remain unchanged with the sole exception of the guideline range that has

   been amended since the original sentencing.” United States v. Bravo, 203 F.3d 778, 781

   (11th Cir. 2000) (citing United States v. Vautier, 144 F.3d 756, 760 (11th Cir. 1998); see

   also United States v. Cole, 417 F. App’x 922, 923 (11th Cir. 2011); United States v.

   Cothran, 106 F.3d 1560, 1562 (11th Cir. 1997) (“We think it implicit in this directive that

                                                17
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 18 of 22



   the district court is to leave all of its previous factual decisions intact . . . .”); United States

   v. Moreno, 421 F.3d 1217, 1220 (11th Cir. 2005). The Court can discern no principled

   reason why a different rule should apply in Section 3582(c)(1)(B) proceedings and,

   therefore, finds that all original sentencing determinations remain unchanged. See United

   States v. Glover, __ F. Supp. 3d __, 2019 WL 1924706, at *9-10 (S.D. Fla. May 1, 2019)

   (“Given (1) the plain language of Section 3582(c)(1)(B), which limits the Court’s authority

   to ‘modify[ing] an imposed term of imprisonment to the extent otherwise expressly

   permitted by statute . . .’; (2) the plain language of Section 404(b) of the First Step Act,

   which limits the Court’s authority to ‘impos[ing] a reduced sentence . . . [,]’ Pub. L. No.

   115-391, 132 Stat. 5194; (3) the Eleventh Circuit’s jurisprudence holding that a defendant

   is not entitled to a full resentencing in the analogous context of a Section 3582(c)(2)

   proceeding;[13] and (4) the fact that Federal Rule of Criminal Procedure 43 sets Section

   3582(c) and Rule 35 proceedings apart from other sentencing proceedings,[14] the Court

   finds that Defendant is not entitled to a full resentencing. Instead, ‘all original sentencing

   determinations remain unchanged[.]’ Bravo, 203 F.3d at 781.”).




          13
                   Bravo, 203 F.3d at 781-82 (“A district court’s discretion has . . . clearly been
   cabined in the context of a Section 3582(c) sentencing reconsideration. . . . This Circuit has been
   very clear in holding that a sentencing adjustment undertaken pursuant to Section 3582(c)(2) does
   not constitute a de novo resentencing.”) (citing Cothran, 106 F.3d at 1562); United States v.
   Jackson, 613 F.3d 1305, 1308-09 (11th Cir. 2010) (same); Cole, 417 F. App’x at 923 (“[A]
   defendant is not entitled to a full resentencing during a § 3582(c) proceeding”); United States v.
   Ramirez-Castillo, 335 F. App’x 888, 889 (11th Cir. 2009) (stating that a Section 3582(c)
   proceeding does “not constitute a full resentencing of the defendant”) (quotation marks and citation
   omitted); Moreno, 421 F.3d at 1220.
          14
                  Dillon, 560 U.S. at 827-28.
                                                   18
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 19 of 22



          At Defendant’s sentencing, the Court made three determinations relevant to the

   Section 3582(c) inquiry that remain unchanged. First, by adopting the PSR, the Court

   determined that the offense charged in Count Two involved 100.2 grams of crack cocaine,

   (see PSR ¶¶ 10-11), and that the offense charged in Count Three involved 10 grams of

   crack cocaine, (see id. ¶ 9).15 Those determinations remains intact. See United States v.

   DeGlace, 501 F. App’x 949, 951 (11th Cir. 2012) (“Section 3582(c)(2) proceedings are not

   a de novo resentencing, and the district court may not revisit the drug quantity determined

   at sentencing during a § 3582(c)(2) proceeding.”) (citations omitted); United States v.

   Dickerson, 327 F. App’x 834, 836 (11th Cir. 2009) (finding that the amount of crack

   attributed to a defendant at sentencing cannot be revisited in a Section 3582(c)(2)

   proceeding).

          Second, by adopting the PSR, the Court determined that Defendant was a Career

   Offender under U.S.S.G. § 4B1.1. The PSR found that “the defendant is considered a

   career offender because he was at least 18 years old at the time of the instant offense, the

   instant offense is a felony controlled substance offense, and the defendant has at least two

   prior felony convictions for crimes of violence and controlled substance offenses.”16 (PSR

   ¶ 29.) The Court adopted the PSR, thereby determining that Defendant was a Career

   Offender. (See Sentencing Hr’g Tr. at 8:1, 10:9-23.) That determination remains intact.




          15
                   By adopting the PSR, the Court also determined that Defendant was responsible for
   a total of 142.2 grams of crack cocaine. (See id. ¶ 15.)
          16
                The PSR specifically cited the convictions in Case Nos. 90-15025CF A02, 91-
   2067CF A02, 92-5241CF A02, and 00-5099CF A02. (PSR ¶ 29.)
                                                  19
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 20 of 22



   See United States v. Harris, No. 2:04–CR–104–FtM–33DNF, 2012 WL 1901507, at *2

   (M.D. Fla. May 25, 2012) (“To the extent that a defendant may seek to challenge his career

   offender status, this Court lacks authority to revisit that determination in a § 3582(c)(2)

   proceeding.”) (citing Dillon, 560 U.S. at 831).

          Third, by adopting the PSR, the Court determined that, pursuant to 21 U.S.C. § 851,

   Defendant was subject to enhanced penalties under Section 841(b)(1)(A) & (B) because he

   had prior felony drug convictions. The PSR found that the Section 851 enhancement

   required a term of life imprisonment as to Count Two, and a statutory range of 10 years to

   life imprisonment as to Count Three. (PSR ¶ 98.) The Court adopted the PSR, thereby

   determining that Defendant’s convictions under Count Two and Three were subject to the

   Section 851 enhancement. (See Sentencing Hr’g Tr. at 8:1, 10:9-23.) That determination

   remains intact. See United States v. Robinson, 416 F. App’x 871, 874 (11th Cir. 2011)

   (finding that the defendant’s request to “revisit” whether the government complied with

   Section 851(a)’s notice requirements did not did “not fall within any of the categories of

   authorized § 3582(c) motions”).

          The Court finds that because Defendant remains accountable for 100.2 grams of

   crack cocaine as to Count Two, remains a Career Offender, and remains subject to a Section

   851 enhancement, he is not entitled to a sentence reduction under Section 3582(c)(1)(B).

   Applying Section 2 of the Fair Sentencing Act retroactively, Defendant’s conviction in

   Count Two would now fall under Section 841(b)(1)(B) because he is accountable for 28

   grams or more of crack cocaine but less than 280 grams. Based upon the Section 851



                                               20
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 21 of 22



   enhancement, the statutory range of imprisonment under Section 841(b)(1)(B) is 10 years

   to life.

              Defendant’s conviction in Count Three would now fall under Section 841(b)(1)(C)

   because Count Three involved a Schedule II controlled substance, but in an insufficient

   quantity to trigger the Section 841(b)(1)(B) penalties. Based upon the Section 851

   enhancement, the statutory range of imprisonment under Section 841(b)(1)(C) is 0 to 30

   years.

              The application notes to Section 4B1.1 instruct that “[i]f more than one count of

   conviction is of a . . . controlled substance offense, use the maximum authorized term of

   imprisonment for the count that has the greatest offense statutory maximum.” U.S.S.G. §

   4B1.1 cmt. n.2 (2005). Here, Count Two carries the greatest offense statutory maximum.

   Because the maximum statutory term of imprisonment for Count Two remains life

   imprisonment, as a Career Offender the Defendant’s offense level is still 37, his criminal

   history remains at Criminal History Category VI, resulting in the guideline range of 360

   months to life imprisonment. See U.S.S.G. § 4B1.1. Because Defendant’s commuted

   sentence of 360 months’ imprisonment is at the bottom of the new guidelines range, he is

   not entitled to a reduced sentence under Section 3582(b)(1)(C). Cf. United States v.

   Randell, 724 F. App’x 848, 851 (11th Cir. 2018) (holding that the defendant was not

   entitled to further reduction of his sentence after executive order of clemency, which

   reduced his sentence to 360 months, based on intervening amendments to sentencing

   guidelines that reduced base offense levels to crack cocaine offenses, because the defendant



                                                  21
Case 9:05-cr-80011-JAL Document 165 Entered on FLSD Docket 05/22/2019 Page 22 of 22



   was sentenced as a career offender under U.S.S.G. § 4B1.1, and therefore his guideline

   range was not affected by the amendments to the drug quantity table in Section 2D1.1).

           Assuming arguendo that Defendant is otherwise eligible for a variance below the

   bottom of the guidelines and commuted sentence of 360 months, the Court exercises its

   discretion not to grant a variance based on his disciplinary history while incarcerated. (See

   D.E. 161-1; Prob. Resp. at 4.)

   V.      Conclusion

           Accordingly, it is ORDERED AND ADJUDGED that:

           1.    Defendant’s Motion for Appointment as Counsel is GRANTED; and

           2.    Defendant’s Motion to Reduce Sentence under the First Step Act (D.E. 158)

                 is DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida this 22nd day of May,

   2019.


                                             ____________________________________
                                             JOAN A. LENARD
                                             UNITED STATES DISTRICT JUDGE




                                                22
